          Case 1:18-cv-07382-VM Document 150
                                         141 Filed 03/01/21
                                                   02/26/21 Page 1 of 2




                                                                                               3/1/2021
                                                            Matthew I. Fleischman
                                                            4530 Wisconsin Avenue NW | 5TH Floor
                                                            Washington, DC 20015
                                                            T: (202) 480-2965 | F: (866) 766-1678
                                                            fleischman@oandzlaw.com | www.oandzlaw.com
February 26, 2021

VIA ECF

The Honorable Victor Marrero
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Cengage Learning, Inc., et al. v. Ielisevych, et al.,
               Case No. 18-cv-7382-VM

Dear Judge Marrero:

        We represent Plaintiffs Pearson Education, Inc., McGraw Hill LLC, formerly McGraw-
Hill Global Education Holdings, LLC,1 Bedford, Freeman & Worth Publishing Group, LLC ,and
Cengage Learning, Inc. (“Plaintiffs”) in the above-referenced action. We write to seek leave to
file under seal Plaintiffs’ Proposed Default Judgment and Permanent Injunction Order and Exhibit
4 to the Declaration of Matthew I. Fleischman (the “Redacted Documents”). Plaintiffs will file a
redacted version of the Redacted Documents on ECF, which will include all of the contents except
the financial account numbers contained therein.
        Plaintiffs’ sealing request should be granted because this Appendix contains Defendants’
full financial account numbers. Federal Rule of Civil Procedure 5.2(a)(4) mandates that, unless
the Court orders otherwise, financial account numbers should be redacted. Plaintiffs seek to
include the full account numbers under seal in the Redacted Documents in order to ensure that the
financial institutions to which they provide the order can identify the relevant accounts.
        Based on the above, the continuum that the Court applies, and the balancing of interests,
Plaintiffs have overcome the presumption of a public filing. See Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). Indeed, the only information that is withheld
from the public is the Defendants’ financial account numbers. This, by its nature, is private
information as to the account holder, and is not the type of information that sealing will impact the
judicial process or deprive the public of needed information. See id.


1
 On January 1, 2020, McGraw Hill LLC became the successor in interest to McGraw-Hill
Global Education Holdings, LLC.
         Case 1:18-cv-07382-VM Document 150
                                        141 Filed 03/01/21
                                                  02/26/21 Page 2 of 2

                                                                          Hon. Victor Marrero
                                                                           February 26, 2021
                                                                                  Page 2 of 2

     Plaintiffs are aware that, absent an order granting this sealing request, the Redacted
Documents will become public.
      Thank you for the Court’s consideration of this request.

                                                          Respectfully submitted,

                                                          /s/ Matthew I. Fleischman



 The request is granted. Plaintiffs are hereby
 authorized to file under seal Plaintiffs’ Proposed
 Default Judgment and Permanent Injunction Order and
 Exhibit 4 to the Declaration of Matthew I.
 Fleischman as described herein.



   3/1/2021
